Citation Nr: 1524614	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for tinnitus prior to September 2, 2004.

2.  Entitlement to an earlier effective date for the grant of service connection for otitis media prior to September 2, 2004.

3.  Entitlement to an earlier effective date for the grant of service connection for left ear hearing loss disability prior to August 31, 1989.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 1992, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio.  A transcript of the hearing has been associated with the Veteran's VA claims file. 

In May 2012, the Board denied the Veteran's claim for TDIU, an increased disability rating for bilateral hearing loss, entitlement to an extraschedular evaluation for bilateral hearing loss, and remanded the issues of an earlier effective date for the grant of service connection for left ear hearing loss, tinnitus, and otitis media.  In April 2013, pursuant to a Joint Motion for Remand dated that same month, the United States Court of Appeals for Veteran's Claims remanded the portion of the Board's decision which denied TDIU.

In September 2013, the Board remanded the issue of entitlement to TDIU for further development.

This case was referred to the Director of Compensation and Pension for a determination of qualification for extraschedular TDIU.  The Director made a determination on August 2014, finding the Veteran did not qualify for extraschedular TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 1977 Board decision denied entitlement to service connection for tinnitus and left ear hearing loss disability. 

2.  Following the December 1977 denial, the next communication from the Veteran expressing an intent to file a claim for service connection for left ear hearing loss disability was received by the AOJ on February 18, 1987.

3.  Following the December 1977 denial, the next communication from the Veteran expressing an intent to file a claim for service connection for tinnitus was received by the AOJ on September 1, 2004.

4.  The Board implicitly denied service connection for otitis media in a December 28, 1977 decision which went unappealed by the Veteran.

5.  Following the December 1977 denial, the next communication from the Veteran expressing an intent to file a claim for service connection for otitis media was received by the AOJ on September 10, 1990.

6.  The Veteran's combined schedular service-connected disability rating due to his service-connected Bilateral hearing loss disability, otitis media, and tinnitus, is 40 percent.
 
7.  VA's Director of Compensation has determined that the Veteran's service-connected disabilities do not render him unemployable. 

8.  The factual foundation for the Director's review is full and accurate, and it otherwise appears that the Veteran's service-connected disabilities do not preclude him from securing and retaining all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 18, 1987, but no earlier, for service connection of left ear hearing loss have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).
 
2.  The criteria for an effective date prior of September 10, 1990, but no earlier, for service connection of otitis media have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

3.  The criteria for an effective date prior to September 1, 2004, but no earlier, for service connection of tinnitus have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

4.  The criteria for a TDIU are not met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claims for an earlier effective date for the award of service-connection for tinnitus, otitis media and left ear hearing loss, no VCAA notice is necessary because the outcome of these earlier effective date claims depend exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Additionally, the Veteran's claims for earlier effective dates arise from disagreement with the effective date following the grant of service-connection.  The Court has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such 'downstream' issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, the General Counsel held that, in such circumstances, a SOC was required in cases involving a 'downstream' issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required SOC has been issued and no additional notice is required.

In regards to the issue of entitlement to TDIU, adequate notice was provided in January 2012.  The notice was issued as development ordered by the Board in its December 2011 remand wherein the Board took jurisdiction over the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has since been readjudicated by the AOJ.  

Concerning VA's duty to assist in the development of the claim, the Board notes that the Veteran's service treatment records, post-service treatment records, and lay statements of argument have been obtained.  As was alluded to above, the outcome of this earlier effective date claims rests with evidence which is already in the claims folder, which will be discussed below.  VA examinations were obtained with regards to the Veteran's employability.  The examinations are adequate.  The RO had VA's Director of Compensation consider an extraschedular TDIU award in August 2014.  There is no indication in the record that additional evidence relevant to the issues decided herein is available but absent from the claims folder.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the issues on appeal has been consistent with said provisions.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2014).

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2014); 38 C.F.R. § 3.151(a) (2014).  The term 'claim' or 'application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A Board's decision is final.  38 U.S.C.A. § 7104.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105.

The United States Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").


Left ear hearing loss and tinnitus

The Veteran seeks an earlier effective date for the grant of service connection for left ear hearing loss which currently has an effective date of August 31, 1989.  After a review of the claim file, the Board finds that an effective date of February 18, 1987, but no earlier, is warranted.

In a December 28, 1977 decision, the Board denied service connection for left ear hearing loss disability.  VA received a VA Form 21-4138, Statement in Support of Claim, from the Veteran on February 18, 1987 discussing his service connected right ear hearing loss and specifically stating he wanted to apply for compensation for his left ear as well.  Rather than treat the Veteran's statement as a claim for service-connection for left ear hearing loss, the RO appears to have treated the Veteran's statement as a request for compensation for a nonservice-connected condition.  There is no communication from the Veteran which states he wants to reopen his claim for service connection for left ear hearing loss during the time from December 28, 1977 to February 18, 1987.

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board's inquiry thus is limited by operation of law to whether a claim for entitlement to service connection for left ear hearing loss was warranted with VA before the current effective date of the award in question.

The Board finds that February 18, 1987 is warranted for the grant of service connection for left ear hearing loss disability.  Indeed, the Veteran's February 18, 1987 statement stated that he wanted his left ear to be service connected also.  Therefore, this constitutes an informal claim for service connection for left ear hearing loss disability.

However, an earlier date, earlier than February 18, 1987, is not warranted.  Although the Veteran did file his original claim of service connection in July 1975, the Board denied his appeal as to that denial in December 1977.  As discussed above, an effective date of the original date of claim cannot be granted.  

Further, the Veteran has not alleged CUE in the Board's December 1977 decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

Thus, because the December 1977 Board decision is final and the Veteran filed the petition to reopen his claim for service connection for left ear hearing loss on February 18, 1987, this is the earliest possible effective date he can receive.  

The Board notes that the Board denied service connection for left ear hearing loss disability in November 1995.  However, this denial was vacated by the Court in July 1997.  Therefore, the Board's November 1995 denial has no bearing on the current appeal.

For these reasons, the Board finds that an effective date of February 18, 1987, but no earlier, is warranted for the grant of service connection for left ear hearing loss disability.  

Tinnitus

The Veteran seeks an earlier effective date for the grant of service connection for tinnitus which currently has an effective date of September 2, 2004.  After a review of the claim file, the Board finds that an earlier effective date is not warranted.

In a December 28, 1977 decision, the Board denied service connection for tinnitus.  

Thereafter, in August 2004, the Veteran submitted an August 2004 statement requesting, inter alia, service connection tinnitus.  This statement appears to have been received by the Board from the Veteran's former representative on September 1, 2004.  (See date stamp on envelope addressed to Disabled American Americans). 
There is no communication from the Veteran which states he wanted to reopen his claim for service connection for tinnitus during the time from December 28, 1977 to September 1, 2004.

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board's inquiry thus is limited by operation of law to whether a claim for entitlement to service connection for tinnitus was warranted with VA before the current effective date of the award in question.

The Board finds that September 1, 2004 is the earliest possible effective date for which the Veteran can receive the grant of service connection for tinnitus.  Although the Veteran did file his original claim of service connection in July 1975, because the December 1977 Board decision which denied the original service connection claim is final, as discussed above, an effective date of the original date of claim cannot be granted. 

Further, the Veteran has not alleged CUE in the December 1977 Board decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Veteran has not made any such argument.

Thus, because the December 1977 Board decision is final and the Veteran did not file any formal or informal request to reopen his claim for service comention for tinnitus until September 1, 2004, an earlier effective date is not possible.  The Board notes that the Veteran's request to reopen his claim for service connection for tinnitus was received by the VA on September 1, 2004.  To RO has assigned an effective date of September 2, 2004.  Inasmuch as the claim was received on September 1, 2004, an effective date of September 1, 2004 is warranted.  

For these reasons, the Board finds that an effective date of September 1, 2004, but no earlier, is warranted for the grant of service connection for tinnitus.  The Board finds that the preponderance of the evidence is against the claim for an effective date earlier than September 1, 2004 for the grant of service connection for tinnitus.  

Otitis Media

The Veteran seeks an earlier effective date for the grant of service connection for otitis media.  An effective date of September 2, 2004 is currently assigned.

In a December 28, 1977 decision, the Board denied service connection for residuals of a tympanoplasty of the left ear.  While otitis media was not listed amongst the issues, in the body of the decision the Board discussed the evidence which showed the Veteran suffered from otitis media, the fact that the Veteran argued he had ear infections in service, and the fact that post service, the ear infections led to a tympanoplasty of the left ear.  The Board concluded that the disorder, ear infection, leading to a left tympanoplasty and other left ear surgery was not first manifest in service, nor did such increase in severity during service.

Upon consideration of the above, the Board now finds that service connection for otitis media was previously denied by the Board in the December 1977 decision despite otitis media not being specifically listed amongst the issues.  In this regard, the Board notes that in determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision."). 
The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams at 961.  The 'certain circumstances' are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones at 1373 (The key inquiry is 'whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim').  

Four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn at 212-214.

In this case, all four factors are met.  Indeed, the reason for the denial of the tympanoplasty was that the Board found that otitis media was not related to service.  Moreover, as noted above, the evidence regarding otitis media was thoroughly discussed by the Board in its decision.  Second, as noted, the Board concluded that the disorder, ear infection, leading to a left tympanoplasty and other left ear surgery was not first manifest in service, nor did such increase in severity during service.  Third, the ear infections were part and parcel of the Veteran's arguments at the time of the December 1977 Board decision.  And, finally, the Veteran was properly represented by a service organization at the time of the Board's December 1977 decision.  Therefore, the Board finds that service connection for otitis media was denied in the Board's December 1977 decision.  

Having found that otitis media was denied by the Board in the December 1977 decision, and noting, as above, that the December 1977 decision is final, the Board must now determine the earlier date in which the Veteran filed a formal or informal request to reopen the previously denied claim.

To that extent, the Board notes that VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): '[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.'

A review of the record shows that all communications from the Veteran are completely silent for any references to otitis media until a statement received on September 10, 1990 wherein he mentions otitis media and argues that the disease has been continuous since service while claiming service connection for left ear hearing loss.  Significantly, in a September 1990 rating decision the RO denied service connection for left ear tympanoplasty due to otitis media.  The Veteran disagreed with the denial.  An August 1991 SOC phrased the issue on appeal as entitlement to service connection for residuals of left ear infections to include defective hearing based on new and material evidence.  A June 1992 SSOC phrased the issue as entitlement to service connection for defective hearing of the left ear.  In September 1992, the RO certified the issue on appeal to the Board.  The issue was phrased as entitlement to service connection for left ear hearing loss with otitis media.  

Upon a review of the evidence above, the Board finds that the Veteran filed a request to reopen the claim for service connection for otitis media via the letter received on September 10, 1990.  Indeed, it appears that the RO also considered the issue raised inasmuch as the September 1990, August 1991 and September 1992 VA Form 8 all included otitis media within the issue decided and appealed.  

The Board does not, however, find that the effective date for service connection for otitis media should be the same as the one now assigned by the Board for the grant of service connection for left ear hearing loss, February 2, 1987.  Indeed, the February 18, 1987 statement from the Veteran did not mention otitis media.  While the Board will liberally interpret the Veteran's submissions, it will not conjure issues not listed or claimed.  Otitis media or ear infection was not mentioned in any of the Veteran's communications from the date of the original denial in December 1977 to the statement received on September 10, 1990.  Therefore, an effective date earlier than September 10, 1990 is not warranted.

Further, as noted, the Veteran has not alleged CUE in the Board's December 1977 decision.  

Thus, because the December 1977 Board decision is final and the Veteran filed the petition to reopen his claim for service connection for otitis media on September 10, 1990, this is the earliest possible effective date he can receive.  

The Board notes that the Board denied service connection for left ear hearing loss disability in November 1995.  The issue did not include otitis media despite it having been certified by the RO.  However, the Board need not now decide if the November 1995 denial implicitly included otitis media as the November 1995 Board decision was vacated by the Court in July 1997.  Therefore, the Board's November 1995 denial has no bearing on the current appeal.

For these reasons, the Board finds that an effective date of September 10, 1990, but no earlier, is warranted for the grant of service connection for left ear hearing loss disability.  

II. TDIU

The Veteran seeks entitlement to TDIU.  After a review of the evidence of record, the Board finds that Entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, the Veteran's service-connected disabilities include: bilateral hearing loss, rated as noncompensable prior to April 3, 2003, rated 10 percent disabling prior to September 7, 2007, rated as 20 percent prior to January 17, 2012 and rated as 30 percent disabling thereafter; tinnitus, rated as 10 percent disabling; tympanoplasty of the right ear, rated as noncompensable; and otitis media, rated as noncompensable.  A combined 40 percent evaluation is in effect. Even if the Board considers all of his ear disabilities as resulting from a common etiology, his combined evaluation is still only 40 percent.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2014).

A January 2012 VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work because the Veteran stated that he has trouble communicating.  The examiner noted that tinnitus did not affect employability.

The Veteran submitted a private Employability Evaluation report of July 2013 conducted by a certified Rehabilitation Counselor.  After an interview with the Veteran and a review of his employment history, he opined that there is no evidence to establish a functional basis that would allow him to obtain and maintain substantially gainful employment, even unskilled employment.  The examiner noted that the Veteran was able to work for a period of time, but was only able to secure employment with assistance.  In the report, he noted that the Veteran could not work in a team and successfully interact with the public due to his hearing problems.  He noted his skills are unique and the need for them has been declining as technology has developed.  The examiner, however, did not give reasoning as to why the Veteran could not engage in unskilled work.  He stated there would be difficulty in relating to people, but did not explain how this renders him unable to seek even unskilled work. 

At an October 2013 VA examination, the examiner found, after an examination of the Veteran and review of the claim file that it is less likely as not  that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities of perforated ear drum and ear infection.  He last worked in the 1990s and retired when the company where he was working closed.  The examiner noted the Veteran reported that he was unable to find a suitable employment since then to include because he had less than ideal hearing ability.  However, the examiner noted that this inability is not related to his ear infection or perforated ear drum with residuals, and during the examination with his hearing aid on he had no trouble following the conversation and answering the questions. 

In a November 2013 addendum, the October 2013 examiner stated that it is my opinion that it is less likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the Veteran's service-connected disabilities of bilateral hearing loss and/or tinnitus.  He explained that the Veteran's hearing loss is not severe enough where it would render him unable to secure or maintain gainful employment.  And, his tinnitus should have no impact on physical or sedentary employment.  

The RO sought an opinion from the Director of Compensation Service.  In an August 2014 letter, the Director of Compensation Service concluded that while there was January 2012 opinion that indicated the Veteran is unemployable due to hearing loss and tinnitus, the preponderance of the evidence indicates otherwise.  He noted that an audiologist stated that the Veteran's hearing loss is not severe, and with amplification speech recognition is fairly good.  He concluded that the Veteran's service-connected disabilities alone would not cause unemployability in all environments. 

Based on the evidence, the Board concludes that a TDIU is not warranted on an extraschedular basis.  The Director of Compensation has determined, based on a full and accurate factual foundation, that the Veteran's service-connected disabilities do not render him unemployable.  That decision was made by the Director in accordance with 38 C.F.R. § 4.16(b).  Moreover, the preponderance of the evidence indicates that the Veteran is not unemployable due to his service-connected shoulder disabilities.  In assigning weight to the various medical opinions of record, the Board acknowledges that a VA examiner in January 2012 indicated that the Veteran's hearing loss impacted his ability to work due to his difficulty in communicating.  However, the examiner did not state he was unemployable.  Moreover, the July 2013 private counselor stated his service connected disabilities rendered him unemployable, however, the counselor did not give reasoning as to why the Veteran could not engage in unskilled work.  He stated there would be difficulty in relating to people, but did not explain how this renders him unable to seek even unskilled work.  Thus, this opinion is given lower probative weight than that of the October 2013 VA examiner.  This conclusion is supported by the July 2012 VA examiner who opined the Veteran was not rendered unemployable due to his service connected disabilities.    

The Board further notes that, at the time of a November 1999 social and industrial survey, the Veteran noted that he did not seek employment after his retirement due to his physical condition and hearing problems.  The Board notes the Veteran has arthritis which is not service connected.  Specifically, he mentioned that as a pattern maker, he had to be on his feet most of the time.  The long hours that he stood on his feet, took a toll on him, especially when he worked at the Air Force Base and had to have surgeries on his legs for varicose veins.  The Veteran stated that he did not want to endure any more excruciating ear examinations for future employment.

The Board finally observes that the Veteran has a long history of full-time work as a pattern maker.  He stopped working due to being laid off in 1996 because his position had been eliminated.  He took an incentive package provided and did not seek further employment.

For all of these reasons, the Board finds that TDIU is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of February 18, 1987 for the award of service connection for left ear hearing loss disability is granted.

Entitlement to an effective date of September 10, 1990 for the award of service connection for otitis media is granted.

Entitlement to an effective date earlier than September 1, 2004 for the award of service connection for tinnitus is granted.

Entitlement to a TDIU is not warranted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


